DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-10 28-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 2006/0033832).
Regarding claim 1 Shin discloses:
An electronic device, comprising: 
a first body (e.g. 121 FIG.8); 
a second body (e.g. 141 FIG.8); 
at least one hinge (e.g. 30, 60 FIG.3), connected between the first body and the second body, wherein the first body and the second body are adapted to rotate relatively through the at least one hinge; and 
at least one electronic assembly (e.g. 20 FIG.2), connected to the second body, wherein a first gap exists between the at least one electronic assembly and the at least one hinge in an axial direction of the at least one hinge (gaps between 60 and 20 shown FIG.3).


the first gap is less than or equal to one half a length of the at least one hinge along the axial direction (understood as inherent with 20 and 40 within 30 and 60, and then 20 extends out 60, so 60 and 30 must extend as long or longer than twice the gaps of 20).

Regarding claim 8 Shin discloses:
the at least one electronic assembly and the at least one hinge do not overlap in the axial direction (e.g. 20 within 60 FIG.3).

Regarding claim 9 Shin discloses:
a second gap exists between the at least one electronic assembly and the at least one hinge (gaps above and below between 20 and 60 shown FIG.3) in a radial direction of the at least one hinge.

Regarding claim 10 Shin discloses:
the second body comprises a display panel (143 FIG.8).

Regarding claim 28 Shin discloses:
the first body is a logic unit (main board FIG.8) or a stand (stand for 141 FIG.8).

Regarding claim 29 Shin discloses:
the at least one electronic assembly comprises at least one of a button, an antenna, a speaker, a camera lens (27 FIG.3), and a gesture sensor.

Regarding claim 30 Shin discloses:
An electronic device, comprising: 
a first body (e.g. 121 FIG.8); 
a second body (e.g. 141 FIG.8); 
at least one hinge (e.g. 60 FIG.3), connected between the first body and the second body, wherein the first body and the second body are adapted to rotate relatively through the at least one hinge; and 
at least one electronic assembly (e.g. 20 FIG.2), connected to the second body, wherein a second gap exists between the at least one electronic assembly and the at least one hinge in an axial direction of the at least one hinge (gaps between 20 and 60 shown FIG.3).

Regarding claim 31 Shin discloses:
the second gap is less than or equal to a diameter of the at least one hinge (as the gaps are within hinge 60 they can be no larger than the hinge FIG.3).

Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lev (US 2006/0203440).

Regarding claim 1 Lev discloses:
An electronic device, comprising: 
a first body (e.g. 20 FIG.1); 
a second body (e.g. 10 FIG.1); 

at least one electronic assembly (e.g. 40 FIG.1), connected to the second body, wherein a first gap (e.g. space between 40 and 33 FIG.1) exists between the at least one electronic assembly and the at least one hinge in an axial direction of the at least one hinge.

Regarding claim 4 Lev discloses:
a quantity of the at least one hinge is one (402 FIG.4), a quantity of the at least one electronic assembly is two (404, 406 FIG.4), and the hinge is located between the two electronic assemblies (as shown FIG.4).

Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2004/0056977).

Regarding claim 1 Kim discloses:
An electronic device, comprising: 
a first body (e.g. 120 FIGURE 11); 
a second body (e.g. 110 FIGURE 11); 
at least one hinge (e.g. 130 FIGURE 11), connected between the first body and the second body (shown FIGURE 11), wherein the first body and the second body are adapted to rotate relatively through the at least one hinge (described paragraph [0013]); and 


Regarding claim 5 Kim discloses:
a quantity of the at least one hinge is two (e.g. two 130 extending from 120 FIGURE 7), a quantity of the at least one electronic assembly is one (shown e.g. FIGURE 7), and one of the two hinges is located between the electronic assembly and the other hinge (as shown FIGURE 7).

Claim(s) 1, 6, 10-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US 2014/0307380).

Regarding claim 1 Nakamura discloses:
An electronic device, comprising: 
a first body (e.g. 10 FIG.1); 
a second body (e.g. 11 FIG.1); 
at least one hinge (e.g. 12 FIG.5), connected between the first body and the second body (12 extending out of display FIG.4, 12 inside base FIG.3), wherein the first body and the second body are adapted to rotate relatively through the at least one hinge (described paragraph [0026]); and 


Regarding claim 6 Nakamura discloses:
quantity of the at least one hinge is two (e.g. 12, 13, FIG.4), a quantity of the at least one electronic assembly is one (e.g. 73 shown between 12&13 FIG.9) and the electronic assembly is located between the two hinges (e.g. un-labeled 67 between 12 and 13 FIG.4).

Regarding claim 10 Nakamura discloses:
the second body comprises a display panel (25 in 11 shown FIG.6).

Regarding claim 11 Nakamura discloses:
the at least one electronic assembly comprises a control circuit board (e.g. 45 FIG.5) and a flexible printed circuit (73 as described paragraph [0065]), and two ends of the flexible printed circuit are respectively connected to the control circuit board and the display panel (as shown FIG.6).

Regarding claim 12 Nakamura discloses:
an angle between an extension direction of the control circuit board and an extension direction of the display panel is 45 degrees to 100 degrees (shown at a variety of angles including at least 90 degrees FIG.5).


the second body comprises a lock assembly (e.g. 75 FIG.10) connected to the display panel (e.g. connected via 45 FIG.10), and the control circuit board is locked to the lock assembly (as shown FIG.10).

Regarding claim 14 Nakamura discloses:
a region between the two ends of the flexible printed circuit is separated from the control circuit board (as shown FIG.6).

Regarding claim 15 Nakamura discloses:
the control circuit board bends relative to the display panel through single bending of the flexible printed circuit (as shown FIG.5).

Regarding claim 16 Nakamura discloses:
the control circuit board comprises a top edge and a bottom edge, the top edge is close to the display panel, and the bottom edge is away from the display panel (45 with one edge near 38 and another away from 38 shown FIG.6).

Regarding claim 17 Nakamura discloses:
the flexible printed circuit is connected to the display panel from the control circuit board through the top edge (connected at both top and bottom, as shown FIG.6).

Regarding claim 18 Nakamura discloses:


Regarding claim 19 Nakamura discloses:
each side edge of the control circuit board is a flat surface (as indicated by the shape of 45 shown FIG.10).

Regarding claim 20 Nakamura discloses:
the control circuit board comprises a through hole (screw hole shown not pointed out FIG.10), and the flexible printed circuit does not penetrate the through hole.

Regarding claim 21 Nakamura discloses:
the second body comprises a back cover (e.g. 23 FIG.5) and a front frame (e.g. 31/61 FIG.5), and the display panel is disposed between the back cover and the front frame (as shown FIG.5) and is exposed by the front frame (as indicated FIG.4).

Regarding claim 22 Nakamura discloses:
the control circuit board is secured to the front frame (secured through 65 FIG.5).

Regarding claim 23 Nakamura discloses:


Regarding claim 24 Nakamura discloses:
the control circuit board is attached to or engaged with the main housing (showing engaged with 23 FIG.5).

Regarding claim 25 Nakamura discloses:
the control circuit board is attached to or engaged with the hinge cover (shown engaged to 31 through 65 FIG.5).

Regarding claim 26 Nakamura discloses:
the second body comprises a receiving groove configured to receive the control circuit board (73 in 29 as shown FIG.5), the flexible printed circuit, and the at least one hinge (shown FIG.5).

Regarding claim 27 Nakamura discloses:
an end of the display panel extends into the receiving groove (25 extends down into the 29 section FIG.5).

Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurokawa (US2004/0266239).


An electronic device, comprising: 
a first body (e.g. 20 FIG.1); 
a second body (e.g. 10 FIG.1); 
at least one hinge (e.g. 33 FIG.1), connected between the first body and the second body (shown FIG.1), wherein the first body and the second body are adapted to rotate relatively through the at least one hinge (title: “foldable”); and 
at least one electronic assembly (e.g. 40 FIG.1), connected to the second body, wherein a first gap (e.g. space between 40 and 33 FIG.1) exists between the at least one electronic assembly and the at least one hinge in an axial direction of the at least one hinge.

Regarding claim 7 Kurokawa discloses:
a quantity of the at least one hinge is two (two 33 FIG.1), a quantity of the at least one electronic assembly is two (two 40 per 20 FIG.1), and the two hinges are located between the two electronic assemblies (e.g. 33 between 40 shown FIG.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2006/0033832) in view of SILVANTO et al. (US 2018/0113493).

Regarding claim 3 Shin discloses: 
The electronic device according to claim 1
Shin does not explicitly disclose:
wherein the first gap is less than or equal to 2 mm

wherein the first gap (e.g. 1436 FIG.14B) is less than or equal to 2 mm (as described paragraph [0129])
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of SILVANTO as pointed out above, in Shin, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: the egress of particles such as sand or dirt out of the mechanism, such particles could otherwise get trapped in and damage the mechanism (paragraphs [0128]-[0132]).

Regarding claim 32 Shin discloses: 
The electronic device according to claim 30
Shin does not explicitly disclose:
the second gap is less than or equal to 4 mm 
SILVANTO teaches:
the second gap (e.g. 1436 FIG.14B) is less than or equal to 4 mm (as described paragraph [0129])
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of SILVANTO as pointed out above, in Shin, as one having ordinary skill in the art would have would have recognized the teaching, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose/teach similar hinged devices and housing devices as those of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/THERON S MILLISER/            Examiner, Art Unit 2841                                                                                                                                                                                            

/ADRIAN S WILSON/            Primary Examiner, Art Unit 2841